Citation Nr: 1329310	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  03-15 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill (Chapter 30).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from January 1975 to 
November 1977 and from November 1980 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2002 decision of the VA Regional 
Office (RO) Atlanta, Georgia.  

In May 2004, the Veteran testified at a hearing conducted 
before an Acting Veterans Law Judge (AVLJ) who has since 
left the Board.  A transcript of the hearing is of record.  
In June 2013, the Veteran was informed that the AVLJ who 
held the hearing had left the Board and was offered the 
chance to have a new hearing.  As the Veteran did not 
respond to the June 2013 letter, the Board concludes that 
the Veteran does not wish to have a new hearing.

The case was previously remanded in January 2005.  As 
discussed below, another remand is necessary.  

Although a letter from the Board dated in June 2013 
indicated that the Veteran needed to submit a power of 
attorney form in order to have a recognized representative, 
the Board notes that this letter was in error as the file 
already contains a form dated in June 2003 in which the 
Veteran designated the Disabled American Veterans 
organization as his representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Regrettably, another remand is necessary.  The case was 
previously remanded in January 2005 to obtain the Veteran's 
personnel records, specifically requesting records related 
to any tuition assistance, the Veteran's claims file (for 
claims other than education benefits) and a 1989 application 
for VA education benefits.

Review of the education claims file indicates that records 
from 1989 were not available.  It does not appear that a 
claims file other than the education benefits folder exists.  
In this regard, a January 2004 printout show that although a 
claims folder might previously have been at the St. Louis, 
Missouri RO in 1994, folder data had been rebuilt and no 
claim folder was established.  The Board itself attempted to 
determine whether a claims folder other than the education 
benefits folder existed, but received a negative response.  
The Board concludes that no other claims folder exists.

Significantly, there is no indication that the Veteran's 
personnel records, specifically any records relating to 
tuition assistance, were requested.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Consequently, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
service personnel records, specifically 
requesting records relating to any 
tuition assistance payments.  If any 
such records are not available, the 
Veteran should be so informed, and 
notations as to the unavailability of 
such records and as to the attempts 
made to obtain the documents should be 
made in the claims file.  All such 
available reports should be associated 
with the claims folder.

2.  Then, readjudicate the issue on 
appeal.  If the benefit remains denied, 
the Veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
The case should then be returned to the 
Board for further consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


